DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed. Regarding claims 1-4, the prior art of record fails to disclose a first latching interface including: a plurality of holes for receiving a plurality of latch pins of a second latching interface on the mounting device; and a fixed latch plate housing a lip to engage a hook; and a mounting device including a second latching interface to receive the first latching interface, the second latching interface including: an alignment assist socket to accommodate a shape of the first latching interface; the plurality of latch pins; and a spring return latch plate housing the hook to engage with the lip, wherein the hook has an angled edge, wherein the compute unit is resiliently connected electrically and mechanically to the mounting device via engagement of the fixed latch plate of the first latching interface with the spring return latch plate of the second latching interfaces. Regarding claims 5-9, the prior art of record fails to disclose a first latching interface housed on a compute unit and resiliently connected mechanically and electrically to a second latching interface, the first latching interface having: an opening to receive a latch pin of the second latching interface a fixed latch plate housing a lip to engage a hook; and the second latching interface housed on a mounting device and comprising: an alignment assist socket to accommodate a shape of the first latching interface; and a spring-return sliding latch plate housing the latch pin received at the first latching interface to engage with the fixed latch plate and housing the hook to engage with the lip, wherein the hook has an angled edge. Regarding claims 10-15, the prior art of record fails to disclose a first latching interface on the compute unit comprising: a plurality of holes for receiving a plurality of latch pins of a second latching interface on the mounting device; and a fixed latch plate housing a lip to engage a hook; and the second latching interface to receive the first latching interface and comprising: an alignment assist socket to accommodate a shape of the first latching interface; the plurality of latch pins; a spring return latch plate to engage with the fixed latch plate and housing the hook to engage with the lip, wherein the hook has an angled edge; and a connection point to receive external cables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687